DETAILED ACTION
In the Non-Final Rejection mailed 10/1/2021, claims 1-17 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 4/1/2022 has been entered:
Claims 1-20 are active.
Claims 18-20 are new.
Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Stewart does not teach or suggest that the bolt stop lever is deactivated and secured in the bolt release position as recited in independent claims 1, 12, and 17 since the bolt catch of Stewart is released only during operation of the forward assist, the examiner respectfully disagrees. Independent claims 1, 12, and 17 each recite “[wherein] the locking device in the locking position [is] engaged with the bolt stop lever such that the bolt stop lever is deactivated and secured in the bolt release position”. As such, the broadest reasonable interpretation of applicant’s independent claims, in their current form, is that the bolt stop lever is deactivated and secured in the bolt release position when the locking device is in the locking position engaged with the bolt stop lever. Comparatively, the bolt catch (68) of Stewart is deactivated and secured in the unlatched position (col. 5 lines 24-26; Fig. 2) when the locking device (1 and 3-10) is in the locking position (Figs. 2 and 6) engaged with the bolt catch. Stated differently, while the locking device of Stewart is in the locking position, it engages the bolt catch and deactivates and secures the bolt catch in the unlatched position. It is irrelevant whether or not the bolt catch remains in the unlatched position after the forward assist is released in Stewart, as argued by applicant, since no such limitation is claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (US 9557125), herein ‘Stewart’.
Regarding claims 1, 12, and 17, Stewart discloses a bolt stop (Figs. 1-11) for an automatic firearm (78) comprising a receiver (11) and a firearm grip stock (21), the bolt stop comprising: 
a bolt stop lever (68) movable between a release position (unlatched position; col. 5 lines 24-26; Fig. 2) and a catch position (latched position; col. 5 lines 24-26; Fig. 3); and
a locking device (Fig. 1; 1 and 3-10) movable between a standby position (Figs. 3 and 7) and a locking position (Figs. 2 and 6);
wherein the locking device is disengaged with the bolt stop lever when the locking device is in the standby position such that the bolt stop lever is selectively enabled to move from the bolt release position to the bolt catch position and from the bolt catch position to the bolt release position (as shown in Fig. 3, the locking device is in the standby position and the angled tip 54 of shaft 52 of wedge 1 is spaced from bolt catch 68 such that it does not contact bolt catch 68, thereby enabling bolt catch 68 to function as it normally would by moving between the release position and catch position and vice versa as desired by a user); and
wherein the locking device is engaged with the bolt stop lever when the locking device is in the locking position such that the bolt stop lever is deactivated and secured in the bolt release position (as shown in Fig. 2 and described in col. 5 lines 22-26, when the locking device is moved to the locking position, tip 54 presses against bolt catch 68 to move bolt catch 68 from a latched position corresponding to the claimed bolt catch position to an unlatched position corresponding to the claimed bolt release position, thus securing the bolt catch 68 in the bolt release position and preventing the bolt catch 68 from moving to the bolt catch position until such time that the locking device moves back to the standby position shown in Fig. 3).
Regarding claim 2, Stewart discloses wherein the locking device includes a locking element (1) that can be displaced longitudinally counter to a direction of firing (Figs. 6-7; col. 5 lines 10-28).
Regarding claim 3, Stewart discloses wherein the locking device includes a locking element (1) that can be displaced longitudinally in the grip stock (21) or the receiver (11) in and counter to a direction of firing (Figs. 6-7; col. 5 lines 10-28).
Regarding claim 4, Stewart discloses wherein the locking element is flush with the receiver or the grip stock (Figs. 2-3 and 6-7). 
Regarding claim 5, Stewart discloses wherein the locking element is adapted to be secured in or on the grip stock or in or on the receiver when the locking device in the standby position and in the locking position (Figs. 2-3 and 6-7).
Regarding claim 6, Stewart discloses wherein the locking element is adapted to be held in place via a spring-loaded retaining element (3-4 or 56 and 5 or 2, respectively). 
Regarding claim 7, Stewart discloses wherein the locking element encompasses at least a portion of the bolt stop lever when the locking device is in the locking position (Fig. 2; col. 5 lines 21-28).
Regarding claim 8, Stewart discloses wherein the locking element comprises a non-slip surface (40; Figs. 2-3 and 9). 
Regarding claim 9, Stewart discloses wherein the locking element is supported on an axle (7) inside the grip stock or the receiver (Figs. 2-3).
Regarding claim 10, Stewart discloses wherein the locking element comprises a form spring (2) having at least one elastic segment (Fig. 1). 
Regarding claims 11 and 14, Stewart discloses wherein the bolt stop lever comprises a recess with which the locking element engages when the locking device is in the locking position (Figs. 2-3; col. 5 lines 21-28).
Regarding claim 13, Stewart discloses at least one guide segment (58) for guiding a locking element (1) of the locking device in walls (74) of the firearm grip stock.
Regarding claim 15, Stewart discloses at least one recess (58) in a wall (74) of the firearm grip stock facing a magazine well (Figs. 10-11), which passes through the locking element when the locking device is in the locking position (Figs. 2-3 and 6-7).
Regarding claim 16, Stewart discloses at least one recess (Fig. 9) for receiving and guiding a retaining element (82). 
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of Stewart discloses at least a bolt stop for an automatic firearm comprising a bolt stop lever movable between a release position and a catch position, and a locking device movable between a standby position and a locking position, wherein the locking device is disengaged from the bolt stop lever in the standby position such that the bolt stop lever is selectively enabled to move from the release position to the catch position and from the catch position to the release position, wherein the locking device is engaged with the bolt stop lever in the locking position such that the bolt stop lever is deactivated and secured in the release position, wherein the locking device includes a locking element adapted to be secured in or onto and flush with a receiver or grip stock of the automatic firearm when the locking device is in the standby position and in the locking position, wherein the locking element is longitudinally displaceable in and counter to a direction of firing of the automatic firearm, and wherein the locking element is adapted to be held in place via a spring-loaded retaining element. 
However, Stewart neither teaches, nor makes obvious, the limitations of claim 18, which recites that the spring-loaded retaining element is in a first recess of the locking element when the locking device is in the standby position and in a second recess of the locking element when the locking device is in the locking position, or the limitations of claim 19, which recites that the locking element is held in place by insertion of the spring-loaded retaining element into the locking element. In Stewart, the locking device is actuated by at least one of the forward assists. With the arrangement of Stewart, the bolt is forced forward by the forward assist and the bolt catch lever is moved from the engaged position to the disengaged position. As such, arranging the spring-loaded retaining element such that it can be inserted into the locking element to hold the locking element in place and/or arranging the spring-loaded retaining element such that it is in a first or second recess in the locking element when the locking device is in the standby position and the locking position would not be compatible with the invention of Stewart, since such an arrangement would prevent the forward assist of Stewart, and by extension the locking element, from returning to its original position.
Conclusion
Claims 1-17 are rejected. Claims 18-20 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641